Citation Nr: 0918030	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-41 542	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected orthopedic manifestations of degenerative 
disc disease of the cervical spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected orthopedic manifestations of degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected neurological manifestations affecting the 
left lower extremity associated with degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected neurological manifestations affecting the 
right lower extremity associated with degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1996. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In the August 2003 rating decision, service connection was 
granted for orthopedic manifestations of degenerative disc 
disease of the cervical spine, orthopedic manifestations of 
degenerative disc disease of the lumbar spine, neurological 
manifestations affecting the left lower extremity associated 
with degenerative disc disease of the lumbar spine, and 
neurological manifestations affecting the right lower 
extremity associated with degenerative disc disease of the 
lumbar spine.  Four separate 10 percent disability ratings 
were assigned for the disabilities.  The Veteran perfected an 
appeal of the assignments of four separate 10 percent 
disability ratings. 

In June 2007, the Board remanded these four claims for 
further development.  In a July 2008 rating decision, 20 and 
40 percent disability ratings were assigned for orthopedic 
manifestations of degenerative disc disease of the cervical 
spine and for orthopedic manifestations of degenerative disc 
disease of the lumbar spine, respectively, both effective 
June 3, 2008.  The VA Appeals Management Center issued a 
Supplemental Statement of the Case (SSOC) continuing the 
previous denials of ratings in excess of 10 percent for the 
bilateral neurological manifestations of the degenerative 
disc disease of the lumbar spine affecting the lower 
extremities and continuing the denials in excess of 20 and 40 
percent for orthopedic manifestations of degenerative disc 
disease of the cervical spine and lumbar spine.  The case has 
been returned to the Board.


FINDING OF FACT

On May 5, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  See 38 C.F.R. 
§ 20.204 (2008).

Analysis

As was alluded to above, the Veteran withdrew his appeal in a 
statement signed by him that was submitted by his 
representative and that was received by the Board on May 5, 
2009.  See 38 C.F.R. § 20.204 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


